Citation Nr: 0102309	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis, lumbosacral spine, by X-ray with limitation of 
motion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	H. Russell Vick, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In May 1999, the Board denied an increased evaluation for the 
veteran's service-connected degenerative arthritis, 
lumbosacral spine, by X-ray with limitation of motion.  The 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (hereinafter Court).  The Court, in a May 2000 order, 
granted a joint motion for remand, vacating the Board's May 
1999 decision and remanding for additional proceedings.


REMAND

The basis for the joint motion was to allow the Board the 
opportunity to further adjudicate the appellant's claim in 
compliance with the requirement in 38 U.S.C.A. § 7104(d)(1) 
that the Board include in its decision reasons or bases 
adequate to explain its findings of fact and conclusions of 
law. 

Specifically, the appellant notes that the Board provided 
inadequate reasons for declining to evaluate the veteran's 
service-connected disability under Diagnostic Code 5293, 
which contemplates disability due to intervertebral disc 
syndrome; and that the Board failed entirely to consider 
application of Diagnostic Code 5285, which contemplates the 
residuals of vertebrae fractures, allowing an additional 10 
percent for demonstrable deformity of a vertebral body.  In 
addition, the appellant argues that the Board did not 
properly consider all objective manifestations of pain in 
evaluating the service-connected disability under Diagnostic 
Code 5293, in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The initial focus in re-adjudicating this claim should be to 
determine whether any diagnosed disc disease, any 
neurological involvement manifested by subjective complaints 
of numbness and feelings of "pins and needles," and wedging 
compression fractures of T12 and L1 are part of the veteran's 
service-connected lumbosacral spine disability.  To this end, 
the Board notes that further development is necessary.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
lumbosacral spine disability.  The RO 
should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
lumbosacral spine disability since 
January 1998.  The RO should ensure that 
it has all obtainable treatment records 
of which it has knowledge.

3.  The RO should afford the veteran an 
examination to determine the nature and 
extent of his service-connected 
lumbosacral spine disability, in 
particular, whether any disc disease 
and/or wedging compression fracture of 
T12 and L1 are part of the service-
connected disability.  All indicated 
tests and studies should be 
accomplished.  The claims folder, to 
include any records obtained per this 
remand, and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected lumbosacral 
spine disability-including, 
specifically, the effects of pain and 
weakness on range of motion and 
functionality-in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

The examiner is also requested 
specifically to offer an opinion as to 
the following:

i. is there a relationship between the 
service-connected degenerative 
arthritis, lumbosacral spine, and 
any diagnosed disc disease?  
ii. is there a relationship between the 
service-connected degenerative 
arthritis, lumbosacral spine, and 
wedging compression fractures at 
T12 and L1?
iii. does the veteran manifest any 
neurological symptoms and, if so, 
are these symptoms attributable to 
his service-connected degenerative 
arthritis, lumbosacral spine?
iv. in the alternative, does the 
veteran express subjective 
complaints of numbness and/or 
"pins and needles" sensation?  If 
so, are the subjective complaints 
attributable to the service-
connected degenerative arthritis, 
lumbosacral spine?  If so, is there 
functional impairment associated 
with these complaints?  And, 
finally, if so, please describe the 
disabling effects that are the 
result of these subjective 
complaints.

4.  The RO should again review the 
veteran's claim for an increased 
evaluation for his service-connected 
degenerative arthritis, lumbosacral 
spine, by X-ray with limitation of 
motion.  In so doing, the RO should 
consider whether the veteran's service-
connected disability should be rated 
under other diagnostic codes - in 
particular, Diagnostic Codes 5293 and 
5285 - either in the alternative or as 
separate, compensable evaluations in 
accordance with Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) and the precedent 
opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97).

5.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for any 
examinations that may be scheduled, and that failure to do so 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



